Title: From George Washington to Robert Dinwiddie, 21 June 1757
From: Washington, George
To: Dinwiddie, Robert

 

To Governor DinwiddieHonble Sir,
[Fort Loudoun] June 21st 1757

I this day received the enclosed from Capt. Dagworthy: The Indians mentioned therein are likewise got here with their scalps: and altho’ I believe from several circumstances that the Enemy are bringing down no Artillery—Yet, as they all agree that a formidable body of french and indians is certainly on their march down; and as it is impossible to know what province they will make an eruption into. I did not think it proper to countermand the march of the Militia, which I am informed are ordered hither from Culpeper and Fairfax consisting of one hundred from each county: As I conceive the great expence of these Militia, until we can learn the enemys destination, for a short time, is trifling compared with the risque of having this part of the country laid waste, shou’d the enemy march this way when we were unprepared for their reception.
In consequence of the first intelligence which I received from Fort Cumberland, and the result of the council of war held on that occasion: I gave Major Lewis (who at present commands at the South-Bra[n]ch) orders to give all the country-people warning of the danger with which they were threat’ned; and that he, and the troops under his command, shou’d hold themselves in readiness to retreat hither, in case it shou’d prove expedient; but not to evacuate the Forts on the Branch, until he shou’d have certain accounts of the enemys intentions against that Quarter.
I wrote Colo. Stanwix, to know if he cou’d supply us with arms: and, altho’ I have since heard from him, he does not answer that part of my letter. I send your Honor, enclosed, a copy of the french officers (who is now here) examination. I am your Honors’ &c.

G:W.

